                                                                                                                                                 ·-..




      IBM Digital Business Group

    Talent: Transforming to Next Generation Digital Talent
    Focus on strategic cities to magnify impact through scale - key battle grounds where Digital Centers and
    Developer Advocacy Teams will be co-located (95% by 2020) attracting the next generation of digital talent



    • Priontize talent acquisition
      partnerships and programs to enable a     critical talent in key battleground c ities
                                                                                                     • Next generation digital talent success
                                                                                                       profile to define requirements gaps and
                                                                                                                                                  ....
      conllnuous high-quality talent pipeline   (Dublin, Dallas. San Francisco. Berlin                 action plans                               iii
    • Increase technical acumen to unleash      etc.)                                                • Product, applied skills and learning       :E
      IBM's potential                           Continuous talent refresh - rocus on                   programs to win Cognitive and Cloud        ><
                                                                                                                                                  w
                                                programs to create room for new ta le1~: to ,          battles vs competition
    • Improve attractiveness of culture and
      work environment for diverse talent       tmild skills for key gro\l\'lt1 areas in C !OU d I   • Leverage external credentials and
                                                and Cognitive               ,.~.. ....c. ' ' \ - ,     digital badges to accelerate skills               .saiqqvi
                                                   ...J'___,   ·~----.   ~   _......~·.....   ~' ~
                                                                                                      ----
      Establish strong leadership to                                                                               Continuous ingrained
    _ --~wlnning_5UI~ --- __
                                                  -- ---
                                                for impact                      _ ~~c ~montum                    feedback le~ging N!_S_


         5 pis Increase in Employee                                                                      9 5% level 2 Digital Mastery and 90%
         Engagement by YE' 2016                                                                          External OM ce rhhcatlon
0
                                                                                                                                        IBM




                                                                                                                            Langley-IBM 0376
                                                                                                                                                                   E   ::~~~. itf




ACTION: Drive               ACTION: Data                      ACTION: Enhance                 ACTION: Differentiate         ACTION: Establish                 ACTION: Boost and
investment tradeoffs        driven approach to                recruitment                     investment in people          and maintain "healthy"            amplify Analytics'
to achieve                  provide further clarity           capabilities to better          programs to create            attrition targets.                culture through
sustainable mix and         of skill value, gaps              acquire scarce,                 positive IBM employee         Embed "Up or On"                  leadership
cost; enhance               and excesses.                     highly skilled, high-           experiences. Use EPH          mindset to enable                 development, vitality
forecasting of futu re      Remix and refresh                 value talent.                   development tracks to         managers and                      & inclusion, and
resource shifts             critical skill areas.                                             grow and retain skills.       employees to drive                recognition
                                                                                                                            ..2J
                                                                                                                                              ,.,,.,.,.,,                .
busines~ strategy.                                                                                                          ~ansitio.r:i fictions
Key 1mt1at1ves.             Key Initiatives:                  Key Initiatives:                Key Initiatives:                     ey mt1a 1ves:              Key Initiatives:
•   AUDDI predictive        . Analytics Skills                • Analytics                     •   Strategic learning        .       Up or On upline           . Band D Executive
    analytics                 Value Council                     Ambassadors                       plan                              management                  Connections
                            . Targeted Skills                                                                                       training                  . TENT-BTL
• Watson Analytics
  RM dashboard                Remix
                                                              •   Recruiting
                                                                  presence for next
                                                                                              •   Experiential
                                                                                                  Learning                   . Career Transition                pipeline program
•   Roiling MIS I RA        . Technical                           generation skills               Opportunities                Project Office                 . Reward Culture
    planning                   leadership refresh             •   Analytics Talent            •   Technical Summit           . Analytics Talent                 contributions
                                                                  Scout
                                                                                              •   Targeted ALAP
                                                                                                                               Centres
                                                                                                                             . Executive role                 . Data Science
                                                              •   ExPro sourcing                                                                                 studios and
                                                                                                                                    valu.e..<:accoccrnent.      .lnna nior
                            Outcome:                          Outcome:                        Outcome:                       Outcome:                         Outcome:
Outcome:
                               Improved skills portfolio          Reduced time to                 Reduced top contributor    • Increased attrition among         Leadership reinforcing
Metrics and predictive         and next generation                                                                                                               a culture where
                                                                  recruit and land critical       and EPH attrition            low contributors in low
analyses made available        technical leadership                                                                                                              employees maximize
                                                                  skills (EPH and                 Employees maximize           value roles
to managers to shift from      Increasing accuracy of                                                                                                            their contributions
                                                                  ExPro)                          their contributions and    • Decreased top
reactionary resource           SVF data, usability to
                                                                                                                                                                 Pipeline of
                               guide decision-making on           Improved quality and            are better prepared for      contributor and strategic
execution toward                                                                                                                                                 transformational future
predictive resource            other talent Key Initiatives       depth of candidate              future opportunities         skills attrition
                                                                  pool                                                                                           leaders
planning
                                                                                                                                                               © 2015 IBM Corporation




                                                                                                                                                             Langley-IBM 0425
                                                                             Affordable Resources                                                                            ~ ==~~~. -0


                                          YE'lS HC
                                                ----·..-.,..---~----- ·-·
                                                1 (l,353l   l!         11, 5031   j     1 (l 601>    !i            1Reduction
                                                                                                                          · d
                                                                                                     .1 ;o (1,645) !' Requ1re
                                                                                                                                  Key Points
                                                                                                                +s
                                                •                                 .•
                                                •           ,1    .0              ,     ;I    •


                                                                  ~ i1'i"!'t ~...,,..,.J ~~!'!f~ . .                  YE'lS       •    YE 2016 h/c: 20,024
                                                                                                                                      • 8% net reduction YTY (- 1,645)
                                                                                                                                      • Restructuring required $68M (- 1,484)
                                                                                                                           r.:i       • NA, Europe largest take outs


                                                                                                                                  • Continue key hiring: 1,386
                                                                                                                                       • EPH: 679 - immersion in development tracks
      lQ'lS   2Q'15     3Q'15           4Q'15       1Q'16              2Q'16                 3Q'16         4Q'16                       • ExPro: 707 - target hiring from key competitors
                                                                                                                                       • Key skill areas
                                                                                                                                        • Data Scientists I architects
Resources                        2015                                                  2016 Affordable                                  • Visual designers I Front-end developers
                !Q.      m               .m     ~                      lQ.              m             .m            ~                   • Digital Sellers I Consultative Sales
 R&D           8,721    8,720       8,970       8,988             8,275                8,109         8,004         7,959
 M&DSG&A       1,301    1,311       1,390       1,390              967                  977           977           977                 • Solutions Offering Management
 Cos t         5,050    s,oso       S,028       S,0 28            5,029                5,035         5,042         5,043
 S&D SG&A
                                                                                                                                        • Industry Marketing
               2.&lZ    6 060       ~               ~             6 045                ~             6 045         ~
Total          20,949   21,141      21,656      21,669           20,316            20,166            20,068    20,024
    YTY                                                            (3%)                (5%)           (7%)         (8%)           • Dynamic Attrition Actions
    QTQ                   1%             2%         0%           _16~                  _il~          .J.O~         _10~
                                                                                                                                       • Maintain steady attrition to offset hiring
                                                                                                                                       • Reduce regretted attrition
                                                                                                                                       • Drive career transition of low contributors in
                                                                                              IBM CONFIDENTIAL
                                                                                                                                         low value roles
2                                                                                                                                                                        © 2015 IBM Corporation




                                                                                                                                                                      Langley-IBM 0426
flMb'tid:C.lol!Jd.-- lal'e nt FaU Pla·n Overview
                                            1.            Go To Market Transformation
   •   Structure of the plan                2.            Invest in strengthening our flagship offerings to drive growth
                                           · 3.           CMS: Labor Productivity "Lift & Shift"


Invest In key offerings and drive revenue growth                              .. .. . while reducing headcount
                                                                              Objective: Grow revenue 4% to $118, while driving a 30% headcount reduction in SG&A

                                                                                                 Integration and Analytics                              Cloud Managed Services
                Awaiting headcount                                            Invest to beat the competition                                   Increase labor productivity
               dynamics & financials                                              SlgnificanUy ramp up recruitment engine to tap into
                                                                                  talen t pools aligned with investment areas
                                                                                                                                                  Displace 300 major market resources
                                                                                                                                                  (primarily contractors) and hife In GR
                     from Jim                                                     ((Development. Data Science, OM) to support hiring that
                                                                                  will outpace volun tary attrition
                                                                                                                                                  countries {Costa Rica, India, Poland and
                                                                                                                                                  Romania) to achieVe•GR remix and labor
                                                                                  Right size OM I Developer ratio (1 :35 vs 1:1.2), drive a       productivity
                                                                                  more aggressive performance management approach to              Co-locate 200 resources in 2 main
                                                                                  enable us to hire and replace, and fund an influx or EP's       locations
                                                                                  to correct seniority mix (46% benchmark vs 21 % actual)




                                 =          Oev, 10%                                                                          Go To Market

             ~                              Rcvenue,4%                        Drive revenue growth while reducing headcount capacity
                                                                                  Target a challenging SG&A reduction of 22% lli: requiring a significant reduction in our workforce of
                                                                                  2500 resources (30%) from our pool of low contributors a.nd declini ng skills, w ith possible impact to recent
                                           Total Expense,                         hires, hot s'kills and top contributors due to complex executlon model by country.
                                                  (8% )                           Develop resource plans to achieve affordable HC targ ets utilizing methods tailored to each country:
                                                                                          ;;. Building High Performance
                                                                                          ,. Reduce Surplus headcount across playbook countries; Market led execution with clear
                                                                                               alignment to WW and GEO management and ~R teams.
                                                                                  •       ,. Utilizing various reduction initiatives such as resource action, shifting 5ales and technical
                                  ....._    SG&A, (26%)                                        resources to Busln.ess Partners, exiting from· n.on-strateglc countrfes, and shifting headc:Oun.t
                                                                                               from major cities to strategic locaUons.

                                                                            IBM cot:f'1DENT1Al                                                                                                     "




                                                                                                                                                            Langley-IBM 0452
    G·o·To·: Market Tiransfotmation
•   Drive revenue growth while           1.       Drive 30% reduction in headcount; YE'18 headcount target of 6,470 (reduction of 2,500 resources)
        reducing headcount               2.       Transform to a digital engagement model optimized to deliver revenue growth
             capacity                    3,.      Align with simplified offering portfolio, reducing 27 sales specialties to 6 offerings



 1. Strengthen our
  Talent priorities

                       • Accelerate digital
                                                  m8'
                                                  • Client Facing                     Targeting a chall~nging SG&A reduction of 22% )1X; requiring a significant reduction in
                         model, with a focus on     Technical Sellers                   our sales wo(l<force of 2500 resources (30%) from our pool f(>f low contributors and
                         Digital Technical        • Portfolio Sales Reps              declining skills, with possible impact to recent hires, hot skills and top contributors due to
                         Engagement, and re-        (F2F)                                                         complex execution model by country.
                         organize to enable a     • Digital Sellers and               Develop resource plans to achieve affordable headcount target 'uslng new and lnnovaUve
                         more efficient             Digital Technical                 ideas and utilizing methods tailored to each country:
                         organization while         Engagement Leader                 1.    Building High Performance
                         maintaining client         (DTE)                                           Minimize disruption and maximize motivation
                                                                                                    Extension of BAU performance management approacfl
                         coverage
                                                                                                    Performance acceleration letter'to be sent to employees on Incentive plans that
                                                                                                    outline the actions to achieve expectations (> 70% Tl in their last quota)
                                                                                                    Enable early exfts in 10'18

                                                                                      2.   Reduce Surplus headcount across playbook countries; Ma'1(et led execution wlth
                                                                                           clear alignment to WW and GEO management and HR teams.
                                                                                                    Identify target population; declining skills, poor sales track record, and/or low
                                                                                                    performance
                                                                                                   Adopt management system, led by Market GM with assistance from "squads" to
                                                                                                   enable executlo_n, u~ llzing weekly management cadence to drive to closure
                                                                                                   Exit headcount via voluntary, Involuntary, or location based strategies

                                                                                      3.   Utilizing various reduction initiatives such as resource action, shifting s;ales and technlcal
                                                                                           resources to Business Partners, exiting 'from non-strategic couotri!!S, and shifting headcount
                                                                                           from major cities to strategic locations.


' lli&@«i::zr:!'- -;       • ·- ·       -- _ ~                    -~       IB•JCO-'                        - -   -   •   •    •   -   -   ~-   ....   ~-   I   -                            Ii.'   I




                                                                                                                                                                   Langley-IBM 0453
l11 v.est im striengthening our flag-ship offeri·ngs to·d'rive·gr·~.wth
         1


                                                 1.          Hiring will outpace voluntary attrition in key areas (Development, Data Science, OM)
         • Invest to beat the                    2.          Analytics Platform - Re-engage with developer and data scientist communities to enable new investments, shed redundant HC costs
                   competition                               and transfer skills to core portfolio areas
                                                  3.         Cloud Integration - Recruit technical & developer top talent to win in private cloud




n1t11r•·
•     Significantly ramp up                  Analytics
      recruitment engine to tap       Deepen Cloud skill base for
                                                                               Analytics
                                                                        Developer
                                                                                                                                                                      '.   EPH & New Collar
      Into professional talent        global scale, security,           Offering Manager                                                                            · Utilize Brass Ring search to identify existing,
                                                                                                                 Engage Strategic Sourcing & Talent Attraction
      pools aligned with              networking , Sile Reliability     Dala Scientist                                                                              active EP by skills, degree, etc.
                                                                                                                 RaaS Offerings:
      investment areas to             Engineering (SRE),                Machine Leaming
                                                                                                                 ""'"Utilize Talent Landscape reports to identify   · Implement online assessment as first screen to
       support growth and attrition   instrumentation I analytics;      Visual Design, Design
                                                                                                                     best markets for Hybrid Cloud skills AND       expedite the EP hiring process by role/skills.
       Recruit top ear1y              and shift resources to            Prototype                                    hire into these locations
       professionals from top         Cloud Native & XaaS                                                                                                           ·Utilize Skillset Analysis report to
                                       Growth Offering_s__                                                           With BU leaders, TAL to capture 2-4 growth     identify Universities in NA and Europe producing
       universities                                                                                                  and investment B 8-10 profiles with large      gradua tes wi th skills identified by BU as key
    • Right size OM I Developer                                                                                      volume hiring commitments and engage
       ratio (currently 1:35 vs                                                                                                                                     success criteria
                                                                                                                     pipeline development
       baseline of 1:12). drive a                                                                                    Stand-up sprint teams with participation by
                                             Integration                        Integration
                                                                         Microservices, Kubernetes,                  TA and line hiring teams to deliver up to 30
                                      4-3-3 Strategy: 4 Trends, 3
                                                                         Containers I Docker, Open                   hires In 6 week agile sprints
                                      Buyers and 3 Core
                                                                         Source -Hadoop, C++, UX                     With BU leaders, engage event pipeline
                                      Offerings demonstrates our
                                                                         Design / Implementation                     development for interview day(s) by role
                                      commitment lo invest•in
                                                                         Technical Evangelists I                     and location.
                                      key skills to be competitive,
                                      to grow revenue, and ta,ke         Developer Advocates;
                                      share.                             Offering Mor's; Design;
                                                                         Cloud Native Application I                   Engage Talent Attraction to develop Hybrid Cloud specific mari<eting messages for EP, New
                                                                         Software Developers                          Collar and Professional candidate markets
                                                                                                                      Increase social eminence of Hybrid Cloud business leaders through blog posts. engagement in
                                                                                                                      user groups, S!£ and share with TA teams in order to extend market reach and recognition as
                                                                                                                      IBM leader in Hybrid Cloud.
                                                                                                                                                                                                                        4
                                                                                                      !l\I CC."Fl0Et•.Tl"1-




                                                                                                                                                              '



                                                                                                                                                                                    Langley-IBM 0454
 CMS: Labor PtoductivJty HLift & Shlff~
   .. Increase                                    _.;...::.~ :s~;-:_   ::.-.:c·=--=: ~ ' n,r ::: G=
           la00r                                  ~~=-·ca~ :-:·,s-s:.r-:e!\;.s .l~,.        :ie   - ac: ~- G::\ ::i c.r.~-a ~ "O\·,:--- ~r 2C,.. 3 "a,;~·..; c :S ..-:c~~ S·.::J:'" ·ecc.-~~<; ~ ~.S:f~                       8:   ':= ~__.. a-{
     productivity                       3         A.:.r:cr.a:ior••.;ccoL1:c:oili-;,y a:-.c ALi:onon y are keys to success for 1crsascc tE'.:Jor c;r.:;c..;cti'/f:': actior.s t:> -a:..:cc tc-..a! 0:1 Z0%1




•Ill'•·...
• Manage labor shift
   model through
   attrition/performance
    management and hiring
    in GR countries to
    achieve the remix and
    labor productivity
    improvement
                                • Displace 300 major
                                   market resources
                                   (primarily contractors)
                                   and hire in GR countries
                                   (Costa Rica, India,
                                   Poland and Romania) to
                                   achieve GR remix and
                                   labor productivity
                                                                            Site Reliability
                                                                            Engineering (SRE), UX
                                                                            Design I Implementation
                                                                            Chef Automation, SAP,
                                                                            Key front-end and
                                                                            developer ecosystems
                                                                            including: ~ode.js, Swift,
                                                                            Java, Perl, Python,
                                                                                                                 ~!fl:)·~:


                                                                                                                   wave 1
                                                                                                                   Wave 2
                                                                                                                                68
                                                                                                                                70
                                                                                                                                               ,.-
                                                                                                                                  /{~~lr[i#&'ishiff'. Hi.ring - over~n lmpiementation Plan
                                                                                                                 >,r·t...:.. '.~- .~~· .•\_.~· .. _•._..
                                                                                                                                       ,(,i.._!.-"- ··




                                                                                                                                                 1
                                                                                                                                                           ..




                                                                                                                                                         9115/17
                                                                                                                                                         1014/17
                                                                                                                                                                ·-   ·,- •·




                                                                                                                                                                       -
                                                                                                                                                                               .    ..




                                                                                                                                                                              9/19117
                                                                                                                                                                              10/ 18/ 17
                                                                                                                                                                                           ·      •



                                                                                                                                                                                                Planned Exit Oates
                                                                                                                                                                                               Of Existing R esources


                                                                                                                                                                                                      9129/17
                                                                                                                                                                                               11/10/ 17 & 11120111·
                                                                                                                                                                                                                        1·




                                                                                                                                                                                                                             40'17
                                                                                                                                                                                                                             1Q'18
 • Announce and execute          • Co-locate 200 resources                  Hadoop I Spark                         Wave3        66 •                     10/23/17             1118/ 17                12/15/17               1q·1s
     IXHocation initiative to      in 2 main locations                      Premium Support, DC                    Wave 4       60"                       01/18                    01118               1018                  1Q"18
     consolidate bibes and                                                  Ops & Customer
                                                                                                                   Wave 5        1                        04/18                    04118               2Q18                  20'18
     squads around strategic                                                Support, Networking / IS,
     locations to enhance                                                   Systems, Facilities                      T otal    265'
     innovation, agile, and                                                 management, Outage
      collaboration                                                         prevention, Abuse 24x7
                                                                            coverage and SOC
                                                                                                                     · ,,                            ,. · , Co-location Strategy
  • Conduct CMS skills
    assessment with
                                                                                                                   In 2018 initiate the next co-location phase in North America:
    ~Assessment
    pl1.1s"naw G_MS Skills                                                                                            Going forward, hire in designated IBM I CMS strategic site locations
    Assessment tool for
                                                                                                                   • Employees that are with.in the mobility zone (50 miles) of IBM' s
    !'Jal iagers to assess                                                                                           strategic/maintain/special case locations must return to the IBM office
    ~atadeeper
    sklfset levei in order to                                                                                                                                                                                                              5
    clos81he gaps                                                                                         \l COUF1DENTf.\l




                                                                                                                                                                                                                 Langley-IBM 0455
Earl:y Pr ofessional Hiring
                                                    1.        Shift headcount mix towards greater% of Early Professional hires
                                                    2.        Increase Top Talent from Investment Universities
    •    Winning with Talent                        3.        Build on Hybrid Cloud momentum in the New Collar Apprenticeship program (first business unit to establish cohort) and
                                                              Military Fellowship program
                                                    4.        Remix portfolio towards in demand skills


                                                                                                           Estimated a/location by GM and Geography
                                                                                                          rm.m.····                                       m122         llm              AP     I   GCG        &A    I     MEA   I   TOTAi. l" ofTotal
                 Ret~in   & Attract                          Headcount Mix                                Thom•s Privatt Cloud                   267                       13           l3          11         0          0          426      311'
                                                                                                           Altshuller j~ustn~ss Anafytic.s       60           J6           1                        l
                                                                                                                                                                                         £.                    0
                                                                                                                                                                                                                    '!;   0          81        616
   Shift mix of Early Pro hiring to 1.UI programs    Achiev e 59% EPH mi x by utilizing the                Thompson Business Development          0            0           0             0         0           a          0           o·
   (+30%)Ns Non lUl                                  TBH to replace headcount lost to                      Robln•on Clientie!',h Engagemenl       59          34           4             9         13          l           l         15.9     °"
                                                                                                                                                                                                                                              1~1'
   Hire 2018 interns from IUI schools to create                                                            K~nneli'( Hybrid Ooud Offering•       238          128          0            4.3        67          0          0                   35"
                                                     attrition for our technical tracks                                                                                                                                              476
   pipeline for lUl conversion jn 2019               Invest heavily fn th.e New Collar                     Gilbert   Design                       a             l          0            0          0           0          0           9
                                                                                                           Sl•i:a    Clovd Manoged Services      2S
                                                                                                                                                                                                                                              {"
•' Prioritize Female a hd Under Represeoted          Apprenticeship program and look to                                                                        14          0            47
                                                                                                                                                                                                   +          91          0         1n        13"

.
                                                                                                           Cow ley   Salts                       12           1l           3             2         1
   Minority'hiring with· the TBH team                scale to additional sites in- Emeryville,
                                                                                                           Duncan Marketine
                                                                                                                                                                                                              .l.         .l        32        15'
                                                                                                                                                  0                                     0
                                                     Ca. and Austin, J:c. for New Collar
                                                                                                                                                              0            0                        0          0        0            Q        (116
   Incorporate the "fo,gnito• program into !he
   fabric of Hybrid Cloud
   efnploy~es/executives so !hey are
                                                     Programs. (Apprenti~ships & Military
                                                     Fellowship)
                                                                                                          -          Other
                                                                                                                      Grand To t!i           -    0
                                                                                                                                                 710
                                                                                                                                                              0
                                                                                                                                                              ~25
                                                                                                                                                                           0
                                                                                                                                                                           2,0
                                                                                                                                                                                        0
                                                                                                                                                                                   .....ili.....
                                                                                                                                                                                                    0
                                                                                                                                                                                                   94
                                                                                                                                                                                                              0
                                                                                                                                                                                                              93
                                                                                                                                                                                                                        0
                                                                                                                                                                                                                     • _2
                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                    1359
                                                                                                                                                                                                                                              -~
                                                                                                                                                                                                                                             100%
                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                              ff
                                                                                                                                                 S2%          24%          2"           95'        7"
   advocates for our brand at recruiting and                                                                                                                                                                  7!i         ~

   hiring even~                                                                                           Estimated a/location by Job Category and· Geography
                                                                                                           ' " "i.1 '•
                                                                                                                                                  NA      :    EUR     I    JP      1
                                                                                                                                                                                         AP        GCG         LA    I MEA          TOTAL %ofTotnl
                                                                                                          Consultant                              i.r:.
                                                                                                                                                  .16           'U.\
                                                                                                                                                                28             "
                                                                                                                                                                                                               0          0          51       4!S
                                                                                                          Oa:iJ Sclcmtst                          38            13                       0          1~         0                              4'£
                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                     ~.
          ,..
                                                                                                          Oeslg~                                  60            6                        l           2         0          O'          68      S!o!
                                                                                ...,,.                    Oe>1~loecr



                                                                                ·.-..
                                                                                                                                                  489          ill          13           64         74         0          0         •865
          .               In        '1   M                                                                Oflcrfng       M•n•e•r                  G9           2            0            £          0
                                                                                                                                                                                                                                              ~"
                                                                                                                                                                                                               0          Q          71       5%
                                                                                                          Salc1                                   16           12                         3         1          I




        I"I
                                                                                •o.t#b,P:.~                                                                                                                               l          37       3%
                                                                                                          IT S~e<1;lllst
                                                                                •"Offl"rtll~

                                                                                 ..,
                                                                                                                                                                16
                                                                                                                                                                                                               a          0          25       Zl'


                                   I
                                                                                                          Clt• nt Technical Ser.ice<                            14             0         37         0          91         0         146
                                                                                                          ~tlt~ettni &  Cornmunlc-ation'i                       0
                                                                                                                                                                                                                                             11"
                                                                                 ~~'~"                                                                                                   G          0         0           0          3        ~
                                                                                                          Funclit>nal Ro!es
                                                                                - ~~                                                              .P           .i l                      5              s     0           a          32       21'
                                                                                                          GrantToul                               710          ns           ·20         116        94         93          2         _US9     J~
        =i1e.u        ?Ct/fo        DJ!..                                                                                                         S2%          141'        21'          9"         7"         7"
                      •H"m<                                                                      Bl.I COfiFr!l£UTIAI.                                                                                                     °"        )~        6




                                                                                                                                                                                                            Langley-IBM 0456
